             Case 1:12-md-02389-CM-GWG Document 616 Filed 03/22/21 Page 1 of 2


,-    .- '

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - -X
     In re F ACEBOOK, INC., IPO
     SECURITIES AND DERIVATIVE LITIG.                               12 m~-02389 (CM)(GWG)

                                                            X




                    ORDER DIRECTING NOTICE TO DISPUTING CLAIMANTS

     McMahon, C.J.:

             The Hon. Robert W. Sweet having died during the pendency of an appeal from his order
     approving the settlement in this case, and the United State Court of Appeals for the Second Circuit
     having affirmed the order approving the settlement on September 23, 2020, the Judicial Panel on
     Multi -District Litigation has reassigned the matter to me for the purpose of completing the
     administrative matters attendant to the carrying out of the settlement.

            Before the court is Lead Plaintiff's unopposed Motion for Approval of the Distribution
     Plan and a Proposed Order granting same.

             It appears that the court will be required to rule on 5 8 disputed claims prior to entering any
     order relating to the Distribution Plan.

             I direct Lead Counsel to provide written notice of the pendency of this motion to the 58
     disputing claimants, using in each instance whatever means of communication the Claims
     Administrator has previously used to communicate with said claimants. The notice shall give the
     the 58 disputing claimants until April 30, 2021, to provide the court with a written submission
     explaining the reason why the claimant believes that s/he/it is entitled to participate in the
     settlement, together with any evidence that would support the validity of claim. Each disputing
     claimant should be provided with a copy of the Notice of Motion and the reasons given by the
     Claims Administrator for concluding that the claim is ineligible.

            Lead Plaintiff and the Claims Administrator will then have until May 21, 2021, to provide
     the court with any supplemental information that would be needed to adjudicate the validity of the
     claim.

              The court will issue an order ruling on the validity of the 58 disputed claims as soon as is
     practicable after the record closes on May 21. If, as a result of those rulings, no adjustment need
     be made to the Distribution Plan, the court will enter the Proposed Order at the same time. If, as a
     result of those rulings, some adjustment needs to be made to the Distribution Plan, the court will
     set a time for submission of a revised Proposed Order.
                                                                           -     USDCSDNY
                                                                            ,.._ DOCUMEN1
                                                                           l,,




                                                                                 BtBCntONICALLY~
                                                                                 DOC#:                   I

                                                                                 DATE FILED: S f.2. ~ / 1. L
       Case 1:12-md-02389-CM-GWG Document 616 Filed 03/22/21 Page 2 of 2


.-
 Dated: March 22, 2021



                                             Chief Judge

 BY ECF TO ALL COUNSEL
